Title: General Orders, 25 April 1776
From: Washington, George
To: 



Head Quarters, New-York, April 25th 1776.
Parole Johnstone.Countersign Lutterell.


Complaints having been made to the General, of Injuries done to the Farmers, in their Crops, and Fields, by the Soldiers passing over, and trampling upon the young Growth, in a wanton and disorderly manner—he expressly orders the Officers commanding, either upon duty, or in quarters in the Country, to take especial Care to put a Stop to such practices, and endeavour to convince their Men, that we come to protect; not to injure the property of any man.
The Quarter Master General, assisted by Col. Putnam, Chief Engineer; the Quarter Master, Quarter Mastr Serjeant, and two Men from each Regiment, of the 1st 2nd 4th & 5th Brigades, to assemble at Sun-rise, to morrow morning, at the Redoubt upon Bayard’s-hill, to mark out the Encampment for the four Brigades abovementioned—The Qr Mr General will report to the Commander in Chief when he has fulfilled this order. The Encampment of the 3rd Brigade, to be marked out in like manner, upon Long-Island, on Saturday morning—The Chief Engineer, with the Quarter Masters &c., from each Regiment, to assist the Qr Mr General in that service.
As soon as the General has approved of the Encampments mark’d out, the Troops will be ordered to encamp, until then, they are all to remain in their present quarters.
James Gray of Capt. Mighell’s Company, in Colo. Baldwins Regiment, tried at a late General Court Martial, whereof Col. Baldwin was Presdt, for “Desertion”—The Court finding the Prisoner guilty of the charge, do sentence him to be whipped Thirty-nine Lashes, upon his bare back.

Joseph Leverett of Capt. Wheelers Company in Colo. Nixons Regt tried at the above Genl Court Martial, for “absenting himself from his Guard without permission, and being intoxicated with liquor”; is found guilty by the Court and sentenced to receive Twenty-five Lashes on his bare back.
Joseph Smith of Capt. Winships Company, in Col. Nixons Regiment, tried at the above General Court Martial, for “quitting his post when on Sentry,[”] is acquitted by the court.
The General approves of the foregoing Sentences, and orders them to be put in execution to morrow morning at Guard mounting.
